Citation Nr: 1018649	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-11 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had service from June 1963 to May 1967.  The 
Veteran died in February 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In March 2010, the appellant testified at a hearing before 
the Board, seated at the RO (Travel Board hearing).  A 
transcript is of record.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2002 RO rating decision denied the appellant's 
original claim for service connection for the cause of the 
Veteran's death.  

2.  Some of the evidence received since the final decision of 
record regarding the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death was 
not previously submitted to agency decisionmakers, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A January 2002 rating decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2009).

2.  New and material evidence has been received, and the 
claim of service connection for the cause of the Veteran's 
death is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the appellant's request to reopen her claim of service 
connection for the cause of the Veteran's death, there is no 
reason to belabor the impact of the VCAA on this matter, 
because any error in notice timing or content is harmless.  

II.  New and Material Evidence

a.  Factual Background.  The appellant asserts that she has 
presented new and material evidence, allowing for the 
reopening of her previously denied claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
Veteran's death certificate indicates that he died in 
February 1999.  The immediate cause of death was recorded as 
respiratory failure, due to or as a consequence of bilateral 
pneumonia and sepsis.  As listed on the certificate, other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were emphysema, renal 
failure, and diabetes mellitus.  At the time of his death, 
the Veteran did not have any service-connected disorders.  

In a January 2002 rating decision, the RO denied the 
appellant's original claim for service connection for the 
cause of the Veteran's death.  In her statements to the RO, 
the appellant indicated that her husband told her that he had 
served in Vietnam.  She also asserted that the Veteran's 
service decorations, specifically his Vietnam Service Medal 
and Vietnam Campaign Medal, were adequate proof of the 
Veteran's service "in-country" during the conflict.  She 
claimed that the Veteran developed diabetes mellitus as a 
result of his service in Vietnam and that this disorder 
contributed to his death.  In its decision, the RO noted 
that, although diabetes was a contributory factor in the 
Veteran's death, the service treatment records did not 
include any notation showing diagnosis or treatment for 
diabetes during service.  Moreover, service records indicated 
that the Veteran served in Thailand during service, rather 
than Vietnam.  As such, the RO denied the appellant's claim 
for service connection.  In October 2002, the appellant filed 
a Notice of Disagreement regarding this decision and, in 
November 2003, the RO issued a Statement of the Case.  The 
appellant did not file a substantive appeal regarding this 
decision.  

In March 2005, the appellant filed an application to reopen 
her claim of service connection.  

Reviewing the evidence submitted since the January 2002 
rating decision, at a March 2010 Travel Board hearing, the 
appellant stated that the Veteran told her that he served in 
Vietnam for no longer than six months.  She also recalled him 
saying that, while he served there, one of his job duties 
involved moving Agent Orange.  (March 2010 Hearing 
Transcript, page 3).  

b.  Law and Regulations.  In general, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
38 U.S.C.A. § 5108, however, provides that, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Hence, before reaching the issue of whether service 
connection is warranted, the Board must first determine 
whether the claim may be reopened.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

c.  Analysis.  As noted above, in January 2002, the VA denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The appellant did not appeal this 
decision within the required amount of time and, as such, it 
became final.  38 U.S.C.A. § 7105.  In order to reopen this 
claim, the Board must find that new and material evidence has 
been submitted since the last final denial.  38 U.S.C.A. § 
5108.  In its January 2002 rating decision, the RO found that 
the preponderance of the evidence indicated that the Veteran 
did not serve in Vietnam and, as such, he could not be 
presumed to have been exposed to Agent Orange.  As such, for 
evidence to be new and material, it would have to tend to 
show otherwise, i.e., that the Veteran did serve in Vietnam 
or that he was exposed to Agent Orange.    

Reviewing the evidence submitted since the January 2002 
rating decision, at the March 2010 Board hearing, the 
appellant testified that the Veteran specifically told her 
that he served in Vietnam and, as part of his duties, that he 
had to work with Agent Orange.  Although the appellant 
contended that her husband served in Vietnam prior to the 
January 2002 decision, her testimony contains details about 
his purported service, including his alleged duties handling 
Agent Orange, not submitted to the RO prior to the last final 
denial.  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  As such, the Board finds that this evidence is 
neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the evidence submitted is new 
and material.  Accordingly, the claim of entitlement to 
service connection for the cause of the Veteran's death must 
be reopened.  


ORDER

The issue of service connection for the cause of the 
Veteran's death is reopened.  




REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).

As noted above, the Board finds that there is sufficient 
evidence of record to allow for the reopening of the 
appellant's claim for service connection for the cause of the 
Veteran's death.  As such, a remand is necessary for the RO 
to review this reopened claim in light of all the evidence 
submitted.  

The Board notes that, during her March 2010 testimony, the 
appellant reported that her husband's brother served with him 
in Vietnam.  The appellant's representative then indicated 
that they would attempt to get a letter from the Veteran's 
brother in support of the claim.  (March 2010 Hearing 
Transcript, page 4).  The record currently does not contain 
any letter from the Veteran's brother.  The Board notes that, 
during the pendency of this appeal, the appellant has the 
right to submit any additional evidence that would assist the 
VA in adjudicating her claim, to include any additional 
evidence indicating that the Veteran was in Vietnam and/or 
handled Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, to include the 
information required by Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

2.  After allowing an adequate amount of 
time for the appellant to submit any 
further evidence, the AMC/RO should re-
evaluate the appellant's claim for service 
connection for the cause of the Veteran's 
death.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and her 
representative must be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


